DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 4/22/2020 has been received and will be entered.
Claim(s) 1-11 is/are pending.
Claim(s) 1-11 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
I. Claims 1-11 are allowed.
Apparatus Claim 1 requires inter alia an “evaluation unit” and a “fractionation unit.” Method Claim 7 requires the steps of “evaluating a physical state,” and “fractionating the dispersion liquid based on the physical state or the chemical state.” The International Search Authority identifies JP 2017-001919 A to NEC Corp. This document was submitted on the 4/22/2020 IDS, but without a translation. A machine translation (hereinafter “NEC at __”) is cited with this action. 
As understood, NEC teaches a similar electrophoresis apparatus and method for separating nanotubes. See (NEC at 3, et seq.; “Figs.,” passim). NEC teaches various “recovery ports” between the electrodes, but not the “evaluation unit,” “fractionation unit,” and concomitant method steps. Id. The International Search Authority cites JP 2008-155150A to Toshiba Corp. to address these features. JP 2008-155150A to Toshiba Corp. was cited on the IDS, but without a translation. A machine translation (hereinafter “Toshiba at __”) is cited with this action. As understood, Toshiba is drawn to a phosphorous recover apparatus. (Toshiba Title, passim). Given these differences alone (carbon nanotubes vs. phosphorous), it is unlikely that a rejection based on this combination would be affirmed. Furthermore, Toshiba teaches electrodes opposite one another in the horizontal direction (Toshiba “Figs.”), versus in the vertical direction (upper part, lower part) as claimed.
US 2012/0103809 to Ihara, et al. is made of record. Ihara teaches an electrophoresis device/method for separating nanotubes. (Ihara “Figs. 1-2,” 3: [0053] et seq.).  The electrodes are positioned vertically, as claimed. However, as understood, Ihara does not teach or suggest the properly construed “evaluation unit,” “fractionation unit,” steps of “evaluating a physical state,” and “fractionating the dispersion liquid based on the physical state or the chemical state” as recited in independent Claims 1 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736